Filed 07/17/19                                     Case 00-27002                                           Doc 34



       1   Power Law P.C.
           Stacie L. Power, Esq.
       2
           1058 Mangrove Ave. Suite C
       3   Chico, CA 95928
           Telephone 530-576-5740
       4   Facsimile 888-790-2216
       5
           Attorney for Debtor
       6

       7

       8

       9                             UNITED STATES BANKRUPTCY COURT

      10         FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
      11

      12
           IN RE:                                            Chapter 13
      13   ROSE L. PALMER,
           Debtor,
      14
                                                             Bankruptcy No.: 00-27002
      15

      16                                                     MOTION TO AVOID LIENS OF BUTTE
      17                                                     COUNTY CREDIT BUREAU

      18

      19
                                                             Date: August 27, 2019
                                                             Time: 10:00 a.m.
      20                                                     501 I Street Sixth Floor Ct Room 34
                                                             Hon. Judge Bardwill
      21                                                     DC No. SLP-1
      22

      23          The Debtor, ROSE PALMER, by and through her attorney of record, Stacie L. Power,

      24   hereby move this Court for an Order Avoiding Judicial Liens of BUTTE COUNTY CREDIT

      25   BUREAU pursuant to 11 U.S.C. § 522(f) and Federal Rules of Bankruptcy Procedure 4003(d)
      26   and 9014. In support of this Motion, the Debtor(s) states the following;
      27
                  1.      This case was commenced with the filing of a petition under Chapter 13 on June
      28
             16, 2000. L.J. Loheit was duly appointed to serve as the Trustee in this case.
Filed 07/17/19                                      Case 00-27002                                               Doc 34



       1
                  2.      The Chapter 13 Plan was confirmed on August 31, 2000 and concluded on March
       2
             30, 2005. The Final and Report and Account was filed on June 7, 2005.
       3
                  3.      This Motion is brought pursuant to 11 U.S.C. § 522(f)(1)(A). This Court has
       4

       5     jurisdiction in this matter pursuant to 28 U.S.C. § 1334(a). This matter is a core proceeding as

       6     provided by 28 U.S.C. § 157(b)(2)(K).

       7          4.      As shown on Schedule A of the filed case (see Exhibit A), the Debtor has an
       8     interest in real property commonly known as 471 ¾ East Ave, Chico, CA 95926 (hereinafter,
       9     “the Lien Property”).
      10
                  5.      At the time the case was filed, Debtor placed a value of $55,000 on the Lien
      11
             Property. This asserted value was based upon the opinion of the Debtor. The Declaration of
      12
             the Debtor in Support of this Motion to Avoid Lien is filed concurrently herewith and is
      13
             incorporated herein by reference.
      14
                  6.      As shown in Schedule C of the filed case (Exhibit A), the Debtor has claimed an
      15

      16     exemption in the amount of $46,855 on the Lien Property.

      17          7.      As shown in Schedule D (Exhibit A), the Debtor asserts that Butte County Credit

      18     Bureau, a corporation, (“Creditor”) is the assignee of the debts originally incurred to N.T.
      19     Enloe Memorial Hospital, James Umber, MD Inc., Chico Xray Medical Group, Paul K.
      20
             Forberg, MD, and Pathology Sciences, collectively listed on Schedule F as “NT Enloe
      21
             Hospital” on line 4 in the amount of $56,650.00.
      22
                  8.      According to the Butte County Recorder’s Office, Creditor has recorded two liens
      23
             against Debtor for the 1993 Butte County Superior Court Case C32530 Butte County Credit
      24
             Bureau v. Rose Palmer, et. al and the 1994 Butte County Superior Court Case C33307 Butte
      25

      26
             County Credit Bureau v. Rose Palmer, et. al.

      27

      28
Filed 07/17/19                                        Case 00-27002                                                Doc 34



       1
                   9.      The Debtor further asserts that this lien was recorded as a result of a pre-petition
       2
             judgment rendered against the Debtor and that the lien does NOT relate to a ‘Domestic Support
       3
             Obligation’, as defined under 11 U.S.S. § 101.
       4

       5           10.     In addition to Creditor’s liens, there was a senior secured property tax lien in

       6     favor of the Butte County Tax Collector in the amount of $8,145.00.

       7           11.     The Meeting of Creditors on this case, as required under 11 U.S.C. § 341, was
       8     concluded on August 3, 2000.
       9           12.     In summary;
      10
                   Gross value of Lien Property…………………………………………..$55,000
      11
                   Less: Superior Liens (if any)…………………………………………..$8,145
      12
                   Gross Equity…………………………………………………………..$46,855
      13
                   Less: Exemption claimed by Debtor………………………………… $46,855
      14
                   Net Equity after Exemption…………………………………………………$0
      15

      16           Less Lien by Creditor as of filing……………………………………..$11,761

      17           Net Impairment on Debtor’s Exemption……………………………..-$11,761

      18           13.     As is shown above, the judicial lien held by Creditor would impair Debtor’s
      19     exemption.
      20
                   14.     Title 11 U.S.C. § 522(f)(1)(A) allows the Debtor to avoid a judicial lien if the lien
      21
             impairs an exemption. Since the extent of the impairment of the exemption exceeds the entire
      22
             value of Respondent’s lien, the entire lien is avoidable
      23
                   15.     Debtor was represented by Attorney Timothy Stock at the time the petition was
      24
             filed. Debtor assumed that all of the necessary motions had been filed to avoid liens but
      25

      26
             learned very recently that the liens of Creditor are still active.

      27

      28
Filed 07/17/19                                         Case 00-27002                                    Doc 34



       1
                     WHEREFORE, the Debtor moves the Court for an Order Avoiding any and all Judicial
       2
           Liens held by Butte County Credit Bureau.
       3
           //
       4

       5   //

       6        Respectfully submitted July 17, 2019
                                                                Power Law PC
       7

       8
                                                          By:   ____/s/Stacie L. Power____
       9                                                        Stacie L. Power, Esq.
                                                                Attorney for Debtor
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28
